Citation Nr: 0933764	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  04-29 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased disability rating for 
residuals of a fracture of the left distal fibula, currently 
evaluated as 20 percent disabling.

2.  Entitlement to an increased disability rating for right 
sacroiliitis, currently 10 percent disabling.

3.  Entitlement to an increased disability rating for left 
sacroiliitis, currently 10 percent disabling.

4.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative arthritis of the lumbar spine for 
the period prior to March 3, 2008.

5.  Entitlement to a disability rating in excess of 40 
percent degenerative arthritis of the lumbar spine, for the 
period from March 3, 2008.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The Veteran had active service from December 1971 to December 
1974 and from February 1977 to March 1994.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a January 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
No. Little Rock, Arkansas.  The RO granted service connection 
for degenerative arthritis of the lumbar spine and assigned a 
10 percent disability evaluation, effective September 17, 
2003.  The RO also denied the Veteran's claims for increased 
ratings for the remaining service-connected disabilities on 
appeal.  

This case was previously before the Board in June 2006, 
wherein the Board remanded the Veteran's claims for 
additional development and due process considerations.  The 
case has been returned to the Board for appellate 
consideration.

Subsequently, the RO, in an August 2008 rating decision, 
increased the evaluation for the service-connected low back 
disability from 10 percent disabling to 40 percent disabling, 
effective March 3, 2008.  See AB v. Brown, 6 Vet. App. 35, 39 
(1993) (even if a rating is increased during the pendency of 
an appeal, a veteran is presumed to be seeking the highest 
possible rating, unless he expressly indicates otherwise).  


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the service-
connected residuals of fracture of the left distal fibula 
have been manifested by complaints of left leg pain, 
productive of limitation of motion, without demonstration of 
functional impairment comparable to left knee or left ankle 
ankylosis. 

2.  Throughout the rating period on appeal, the Veteran's 
sacroiliitis of the right hip is not productive of limitation 
of flexion of the thigh to 30 degrees or limitation of 
abduction of the thigh with motion lost beyond 10 degrees.

3.  Throughout the rating period on appeal, the Veteran's 
sacroiliitis of the left hip is not productive of limitation 
of flexion of the thigh to 30 degrees or limitation of 
abduction of the thigh with motion lost beyond 10 degrees.

4. Throughout the rating period prior to March 3, 2008, the 
Veteran's degenerative arthritis of the lumbar spine has been 
manifested by complaints of pain, with mild limitation of 
motion, but without demonstration by competent clinical 
evidence of neurological impairment.

5.  Throughout the rating period from March 3, 2008, the 
Veteran's degenerative arthritis of the lumbar spine has been 
manifested by subjective complaints of pain, with 
intermittent flare-ups, productive of severe limitation of 
motion, with forward flexion limited to 10 degrees; but 
without demonstration by competent clinical evidence of 
neurological impairment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for residuals of a fracture of the left distal fibula 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5256-5262 (2008).

2.  The criteria are not met for a rating higher than 10 
percent for sacroiliitis of the right hip.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5251-5253 (2008).

3.  The criteria are not met for a rating higher than 10 
percent for sacroiliitis of the left hip.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5251-5253 (2008).

4.  The criteria for an initial evaluation in excess of 10 
percent for degenerative arthritis of the lumbar spine, for 
the period from September 17, 2003 through March 2, 2008, 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.124a, 
Diagnostic Codes 8520, 8620 (2008); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5287, 5290, 5293 (as in effect prior to 
September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(as in effect from September 23, 2002 through September 25, 
2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243 (as in 
effect from September 26, 2003).

5.  The criteria for a disability rating in excess of 40 
percent for degenerative arthritis of the lumbar spine for 
the period from March 3, 2008 have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 
5242, 5243 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

As the January 2004 rating decision on appeal granted the 
Veteran's claim of entitlement to service connection for 
degenerative arthritis of the lumbar spine, such a claim is 
now substantiated.   As such, his filing of a notice of 
disagreement as to the initial rating assigned does not 
trigger additional notice obligations under 38 U.S.C.A. 
§ 5103(a).  73 Fed. Reg. 23353 - 23356 (April 30, 2008) (as 
it amends 38 C.F.R. § 3.159 to add paragraph (b)(3), 
effective May 30, 2008).  Rather, the Veteran's appeal as to 
the initial rating assignment triggers VA's statutory duties 
under 38 U.S.C.A. §§  5104 and 7105, as well as regulatory 
duties under 38 C.F.R. § 3.103.  As a consequence, VA is only 
required to advise the Veteran of what is necessary to obtain 
the maximum benefits allowed by the evidence and the law.  
This has been accomplished here, as will be discussed below.
  
In addition, VA issued VCAA notice letters dated in October 
2004, July 2006, September 2007, and February 2008, from the 
agency of original jurisdiction (AOJ) to the appellant.  
These letters informed the appellant of what evidence was 
required to substantiate his claims for increased disability 
ratings.  These letters also informed him of his and VA's 
respective duties for obtaining evidence.

In addition, the July 2006 and September 2007 letters from VA 
explained how a disability rating is determined for a 
service-connected disorder and the basis for determining an 
effective date upon the grant of any benefit sought, in 
compliance with Dingess/Hartman.  

Further, according to Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), for an increased-compensation claim, section 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Similarly, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

In the case currently before the Board, the July 2004 
statement of the case (SOC) and the August 2008 supplemental 
SOC (SSOC) provided the Veteran with all of the diagnostic 
codes and applicable information for his claims for increased 
disability ratings.  The SOC and SSOC included a description 
of the rating formulas for all possible schedular ratings 
under the relevant diagnostic codes.  The appellant was thus 
informed of what was needed not only to achieve the next-
higher schedular ratings, but also to obtain all schedular 
ratings above the disability evaluations that the RO had 
assigned.  As such, the Board finds that the Veteran has not 
been prejudiced by the omission of the applicable diagnostic 
codes in his initial VCAA notice letters.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question that has not been addressed by the agency of 
original jurisdiction, i.e., the RO, the Board must consider 
whether the claimant has been prejudiced thereby).  See also 
Soyini v. Derwinski, 1 Vet. App. 540 (1991) (a remand is 
inappropriate where there is no possibility of any benefit 
flowing to the claimant).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was decided prior 
to completion of appropriate VCAA notice.  Although complete 
notice requirements, including as required by Dingess/Hartman 
and Vazquez-Flores v. Peake, were provided to the appellant 
after the initial adjudications, the claims were 
readjudicated thereafter, and the appellant has not been 
prejudiced thereby.  

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and reports of VA and 
private post-service treatment and examinations.  
Additionally, the claims file contains the Veteran's own 
statements in support of his claims.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claims.  Requested Social 
Security Administration (SSA) records have been reported by 
SSA to be unavailable.

As indicated, VA medical examinations were obtained with 
respect to the issues on appeal.  To that end, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the VA examinations provided to 
the Veteran were adequate, as the Veteran's claims file was 
reviewed and the reported medical history considered by the 
examiners was consistent with that contained in the claims 
folder.  Hence, consideration of the Veteran's current 
disability status was made in view of the Veteran's medical 
history, as required by 38 C.F.R. §§ 4.1 and 4.2 (2008).  As 
appropriate, clinical findings pertinent to the schedular 
criteria for rating the disabilities at issue were obtained 
at the appropriate examinations.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issues on appeal 
has been met.  38 C.F.R. § 3.159(c) (4).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as 
here, the veteran is appealing the rating for an already 
established service-connected condition, his present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The Board notes that staged ratings are appropriate for an 
increased-rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet App 505 (2007).  

In addition, where an award of service connection for a 
disability has been granted and the assignment of an 
initial evaluation for that disability is disputed, separate 
evaluations may be assigned for separate periods of time 
based on the facts found.  In other words, evaluations may be 
"staged."  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  This, in turn, will compensate the veteran for times 
since the effective date of his award when his disability may 
have been more severe than at other times during the course 
of his appeal.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59 
(2008).  See also DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).

Analysis

Residuals of a Fracture of the Left Distal Fibula

The Veteran presently has a 20 percent rating under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5262.  Under Diagnostic Code 5262, 
a 20 percent rating is warranted for malunion of the tibia 
and fibula with moderate ankle or knee disability.  The next 
higher 30 percent rating is warranted for malunion of the 
tibia and fibula with marked knee or ankle disability.  The 
next higher 40 percent rating is warranted for nonunion of 
the tibia and fibula with loose motion requiring a brace.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2008).

Considering these rating criteria in relation to the relevant 
evidence of record, the Board finds that the Veteran's 
current 20 percent rating is most appropriate, and that a 
higher rating is not warranted.  38 C.F.R. § 4.7.  The 
objective clinical evidence of record does not show that he 
has marked disability of the knee or ankle or nonunion of his 
left fibula.  

While the Board acknowledges that the Veteran has repeatedly 
complained of left leg pain and that he needs a cane to 
ambulate, the Board notes that on VA examination in December 
2003, range of motion of the left ankle was 10 degrees of 
dorsiflexion and 40 degrees of plantar flexion.  On VA 
examination in January 2008 range of motion of the left knee 
was zero to 100 degrees, with pain at 90 degrees.  There was 
no additional limitation of motion on repetitive use.  
Physical examination revealed no evidence of deformity, 
atrophy or misalignment.  He also had plantar flexion of the 
left ankle from zero to 30 degrees.  Dorsiflexion of the left 
ankle was from zero to 10 degrees.  Pain on repetitive use 
resulted in additional limitation of motion of zero degrees.  
There was no evidence of effusion or instability and other 
testing was negative.  Radiology reports from the December 
2003 examination indicate that the Veteran did not have any 
bony abnormalities of the left leg.  Although a January 2008 
radiology report showed an old small avulsion fracture of the 
left distal fibula, upon examination there was no evidence of 
crepitus, arthrosis, or tenderness.  Moreover, VA treatment 
records are negative for objective evidence of swelling, 
tenderness to palpation, atrophy, fatigue, weakness, 
instability, or subluxation.  

The Board acknowledges that the January 2008 VA examination 
showed limitation of left knee motion to 100 degrees, but 
points out that his range of motion was greater than that 
required for even the lowest possible rating (of 0 percent) 
under Diagnostic Codes 5260 and 5261 for flexion and 
extension, respectively.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5260-61 (2008).  The December 2003 and January 2008 VA 
examination findings of left ankle dorsiflexion of zero to 10 
degrees, and palmar flexion from zero to 30 degrees, as 
worse, reflects that the Veteran retains essentially 50 
percent of normal dorsiflexion, and lacks 15 degrees of 
normal plantar flexion.  See 38 C.F.R. § 4.71, Plate II 
(2008).  A maximum 20 percent rating is assignable under 38 
C.F.R. § 4.71a, Diagnostic Code 5271 (2008) for marked 
limitation of motion of the left ankle.  Higher ratings are 
assignable for ankylosis of the left ankle under Diagnostic 
Code 5270.  As there has been no demonstration of functional 
impairment comparable to ankylosis of the left ankle, and a 
maximum 20 percent evaluation is for assignment based on 
limitation of motion, a higher evaluation is not for 
assignment under such rating criteria.  The Board also 
acknowledges that the medical evidence indicates that his 
symptoms primarily consist of pain and subjective complaints 
of instability, particularly after prolonged activity.  There 
is no objective clinical indication, however, that he has 
left knee or left ankle instability.  

In concluding the Veteran is not entitled to a higher rating 
for his residuals of a fracture of the left distal fibula, 
the Board has considered as well whether he has additional 
functional loss due to his pain, or because of weakness, 
premature or excess fatigability, incoordination, etc.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995), citing 38 C.F.R. 
§§ 4.40, 4.45, and 4.59.  He reports experiencing left leg 
pain, with exacerbations from prolonged standing and walking.  
But, he also acknowledges that anti-inflammatory medications 
alleviates his pain.  On VA examination in January 2008, 
there was no objective clinical indication that his pain 
causes additional functional impairment on repetitive use; 
there was no evidence of fatigue, weakness, or lack of 
endurance.  As a result, his current 20 percent rating 
adequately compensates him for the extent of his pain, 
including the effect on his left knee and left ankle ranges 
of motion.  

The Board also has considered whether the Veteran may be 
entitled to higher ratings under other potentially applicable 
Diagnostic Codes, including Diagnostic Codes 5256 and 5257.  
But the evidence indicates he does not have ankylosis in the 
knee to be rated under Diagnostic Code 5256.  Ankylosis means 
complete bony fixation of his knee in a certain position, 
either favorable or unfavorable.  See Lewis v. Derwinski, 
3 Vet. App. 259 (1992).  See also Dinsay v. Brown, 9 Vet. 
App. 79, 81 (1996).  In addition, there is no objective 
clinical evidence demonstrating that the Veteran's residuals 
of a fracture of the left distal fibula causes recurrent 
subluxation or lateral instability, as required to be rated 
under Diagnostic Code 5257.  As such, the Board does not find 
that a higher disability evaluation is warranted under 
Diagnostic Codes 5256 or 5257.

Finally, the Board has considered whether the Veteran is 
entitled to a higher rating on an extra-schedular basis.  
However, the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  See 
38 C.F.R. § 3.321(b)(1).  There has been no showing by him 
that the residuals of a fracture of the left distal fibula 
has caused marked interference with his employment (meaning 
above and beyond that contemplated by his current 20-percent 
rating) or necessitated frequent periods of hospitalization 
so as to render impractical the application of the regular 
rating schedule standards.  Accordingly, the Board does not 
have to refer this case to the Director of Compensation and 
Pension Service for extra-schedular consideration.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In conclusion, the Board finds that the preponderance of the 
evidence is against assigning a rating higher than 20 percent 
for the residuals of a fracture of the left distal fibula, on 
either a schedular or extra-schedular basis.  Since the 
preponderance of the evidence is against his claim, there is 
no reasonable doubt to resolve in his favor.  See 38 C.F.R. 
§ 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Right and Left Sacroiliitis

The Veteran's right and left hip disabilities are rated 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5003.  See 
38 C.F.R. § 4.20 (2008) (when an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but also the anatomical localization and 
symptomatology, are closely analogous).  Diagnostic Code 5003 
states that degenerative arthritis, substantiated by x-ray 
findings, is to be evaluated on the basis of limitation of 
motion under the appropriate Diagnostic Codes for the 
specific joint or joints involved.  However, when the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate Diagnostic Codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added, under Diagnostic Code 
5003.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id.  In the absence of 
limitation of motion, a 10 percent rating is assigned if 
there is x-ray evidence of involvement of two or more major 
joints or two or more minor joint groups.  A 20 percent 
rating is warranted when x-ray evidence shows involvement of 
2 or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations.  Ibid.  

The Veteran experiences some limitation of motion of the 
hips, and as a result, the rating criteria under Diagnostic 
Code 5003, for degenerative arthritis without limitation of 
motion are not for application.  However, as there are no 
rating criteria which address limitation of motion of the 
hip, other than ankylosis under Diagnostic Code 5250, the 
Veteran's bilateral hip disabilities are rated by analogy to 
Diagnostic Code 5251, 5252 and 5253, for limitation of motion 
of the thigh.  Diagnostic Code 5251 assigns a 10 percent 
disability evaluation where there is limitation of extension 
of the thigh to 5 degrees.  Under Diagnostic Code 5252, a 10 
percent disability evaluation is assigned for flexion of the 
thigh limited to 45 degrees.  For the next higher 20 percent 
disability evaluation, there must be limitation of flexion to 
30 degrees.  Pursuant to Diagnostic Code 5253, a 10 percent 
disability evaluation is assigned for limitation of rotation, 
with an inability to toe-out in excess of 15 degrees or where 
there is limitation of adduction such that one cannot cross 
their legs.  A 20 percent disability evaluation is warranted 
for limitation of abduction, where motion is lost beyond 10 
degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5251-5253.  

Considering the rating criteria applicable to the Veteran's 
sacroiliitis of the right and left hips, the clinical 
evidence of record, throughout the rating period on appeal, 
does not show that the Veteran experiences limitation of 
flexion of either thigh to 30 degrees or less, or limitation 
of abduction of either thigh such that he was unable to cross 
his legs.  Flexion was reported to be 120 for the right hip 
and 110 degrees for the left hip at his January 2008 VA 
examination.  Moreover, VA treatment records do not show any 
evidence of limitation of motion or antalgic gait, in spite 
of complaints of pain.  VA treatment notes dated in May 2003 
and May 2004 indicate that the Veteran did not have decreased 
strength or sensation, and that he had a normal gait.   
Likewise, his more recent, January 2008 VA examination report 
indicated that the Veteran did not experience swelling, 
instability, abnormal movement, redness, or decreased 
strength on repetitive use.  Further, although the Veteran 
experienced pain and stiffness, he had bilateral extension to 
20 degrees, external rotation to 30 degrees and internal 
rotation to 20 degrees.  Thus, the Board finds that the 
Veteran's sacroiliitis of the right and left hips fits within 
the criteria for the currently assigned 10 percent disability 
evaluation for each hip. 

In concluding the Veteran is not entitled to higher ratings 
for his sacroiliitis of the right and left hips, at any time 
during the rating period on appeal, the Board has considered 
as well whether he has additional functional loss - beyond 
that objectively shown - due to his pain, or because of 
weakness, premature or excess fatigability, incoordination, 
etc.  See DeLuca v. Brown, 8 Vet. App. 202 (1995), citing 
38 C.F.R. §§ 4.40, 4.45, and 4.59.  Nonetheless, there is no 
indication in the record that his functional ability is 
decreased beyond the limitation of motion already shown on 
examination, even when his symptoms are most problematic.  In 
particular, the January 2008 VA examiner noted that there was 
a mild increase in pain upon repetitive use, but found that 
there was no additional weakness, fatigability, 
incoordination, lack of endurance, or additional loss of 
motion.  As a result, his current 10 percent ratings 
adequately compensate him for the extent of his pain, 
including insofar as its resulting effect on his 
range of motion.  

The Board has also considered whether the Veteran is entitled 
to an increased disability evaluation on an extra-schedular 
basis.  However, the Board concludes that the record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1).  In 
this regard, the Board finds that there has been no showing 
by the Veteran that his sacroiliitis of the right and/or left 
hips, standing alone, resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of normal rating schedule standards.  Accordingly, the Board 
finds that this case does not warrant referral to the 
Director of Compensation and Pension Service for extra-
schedular consideration.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  In view of 
the foregoing, the preponderance of the evidence is against 
higher disability ratings for his sacroiliitis of the right 
and left hips, at any time during the rating period on 
appeal.  

Degenerative Arthritis of the Lumbar Spine

The Board observes that the schedular criteria for evaluating 
disabilities of the spine have undergone revision during the 
pendency of this appeal.  Service connection has been 
established for degenerative arthritis of the lumbar spine 
effective from September 17, 2003.   The amendment that 
affected general diseases of the spine became effective 
September 26, 2003.  68 Fed. Reg. 41,454 (Aug. 27, 2003).  
The Board will analyze the Veteran's increased rating claims 
for his service-connected lumbar spine disability with 
respect to the pertinent laws for the above periods.

The Board notes that, where the amended regulations expressly 
provide for an effective date, and do not allow for 
retroactive application, the veteran is not entitled to 
consideration of the amended regulations prior to the 
established effective date.  See generally 38 U.S.C.A. § 
5110(g) (West 2002).  

Prior to September 26, 2003, Diagnostic Code 5295, for 
lumbosacral strain, provided a 10 percent rating where there 
is lumbosacral strain with characteristic pain on motion.  A 
20 percent rating is assigned where there is evidence of 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in a standing position.  A 40 
percent rating is assigned for severe lumbosacral strain, 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.

A review of the competent evidence fails to establish the 
criteria consistent with the next-higher 20 percent 
evaluation under Diagnostic Code 5295 for the period in 
question.  There are no clinical records for the relevant 
period, from September 17, 2003 through September 25, 2003.  
Nonetheless, upon VA examination in December 2003, there is 
no showing of muscle spasm on forward bending or loss of 
lateral spine motion.  There was also no identification of 
listing of the spine or limitation of motion.  The Veteran 
complained of intermittent pain, weakness, and fatigability.  
He reported problems with prolonged standing or walking, and 
difficulty lifting.  Physical examination revealed range of 
motion of the lumbosacral spine of flexion from zero to 110 
degrees, extension from zero to 25 degrees, lateral bending 
of zero to 20 degrees, and bilateral rotation of zero to 20 
degrees.  No diminution in motion was noted due to pain.  The 
examiner indicated that there was no additional functional 
impairment due to pain.  There was no objective evidence of 
spasm or muscle weakness or tenderness.  No neurologic 
abnormality was noted.

Next, the Board has considered whether an increased rating is 
justified under the provisions of Diagnostic Code is 5292, 
for limitation of motion of the lumbar spine.  That Code 
section provides a 10 percent disability evaluation were 
there is slight limitation of motion.  A 20 percent 
evaluation is for application where the evidence demonstrates 
moderate limitation of motion.  A 40 percent rating is for 
application where there is severe limitation of lumbar spine 
motion.  

The Board finds that the evidence of record does not reveal 
moderate limitation of lumbar spine consistent with a 20 
percent evaluation under Diagnostic Code 5292.  As noted 
above, lumbar spine range of motion findings are not 
available for the period from September 17, 2003 through 
September 25, 2003, but the Veteran had forward flexion to 
110 degrees on VA examination in December 2003.  The December 
2003 VA examiner reported that the pain as reported by the 
Veteran did not result in additional functional impairment, 
and as such, the Board finds that, in light of DeLuca, the 10 
percent disability evaluation effectively contemplates the 
Veteran's overall disability picture under Diagnostic Code 
5292, based on limitation of motion of the lumbar spine, 
prior to September 26, 2003.  However, the medical evidence 
of record simply does not reflect severe limitation of 
motion.  Thus, a higher, 20 percent disability evaluation 
under Diagnostic Code 5292 is not warranted.

Prior to September 26, 2003, Diagnostic Code 5293 states that 
intervertebral disc syndrome is to be evaluated either based 
on the total duration of incapacitating episodes over the 
past 12 months, or by combining under 38 C.F.R. § 4.25 the 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  

Under Diagnostic Code 5293, as in effect from September 23, 
2002, and through September 25, 2003, a 10 percent rating is 
warranted for incapacitating episodes having a duration of at 
least one week, but less than 2 weeks during the past 12 
months.  A 20 percent disability evaluation is assigned for 
incapacitating episode having a total duration of at least 2 
weeks, but less than 4 weeks, during the past 12 months.  A 
40 percent rating is warranted for incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the last 12 months.  Finally, a 60 percent 
disability rating is warranted where the evidence reveals 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  

Note (1) to the new version of Diagnostic Code 5293 defines 
an "incapacitating episode" as "a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician."  "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."  

The evidence does not establish incapacitating episodes, as 
defined by Note (1) to Diagnostic Code 5293, having a total 
duration of at least 4 weeks during a previous 12-month 
period.  Indeed, there is no evidence of any bed rest 
prescribed by a physician.  As such, the revised version of 
Diagnostic Code 5293, as in effect from September 23, 2002 
through September 25, 2003, cannot serve as a basis for an 
increased rating on the basis of incapacitating episodes.

Under the revised version of Diagnostic Code 5293, as in 
effect through September 25, 2003, the Board must also 
consider whether separate evaluations for chronic orthopedic 
and neurologic manifestations of the Veteran's service-
connected lumbar spine disability, when combined under 
38 C.F.R. § 4.25 with evaluations for all of his other 
disabilities, results in a higher combined disability rating.  

The Board will first analyze the chronic orthopedic 
manifestations of the Veteran's degenerative arthritis of the 
lumbar spine.  As discussed above, a relevant Diagnostic Code 
for consideration in this regard is Diagnostic Code 5292, 
concerning limitation of motion of the lumbar spine.  The 
Board again notes that the Veteran's treatment records did 
not provide any information for the period at issue, but a 
December 2003 VA examination report stated that the Veteran 
had flexion from 0 to 110 degrees, extension from 0 to 25 
degrees, lateral flexion from 0 to 20 degrees bilaterally, 
and rotation from 0 to 20 degrees bilaterally, without 
diminution of motion due to pain.  The VA examination report 
indicates that the Veteran denied experiencing radicular 
symptoms, and upon evaluation, muscle strength was full and 
the neurological examination was normal.  

Based on the above, there has been demonstration by competent 
clinical evidence that the Veteran's overall disability 
picture does not justify an evaluation in excess of 10 
percent evaluation under Diagnostic Code 5292.  In short, 
there is no clinical evidence of record demonstrating that 
the Veteran's limitation of motion of the lumbar spine can be 
characterized as moderate or severe.  For the foregoing 
reasons, then, the objective evidence continues to warrant a 
finding of slight limitation of motion, for a finding of 10 
percent under Diagnostic Code 5292, but no more.  Moreover, 
in view of the clinical findings noted in his VA examination 
reports, the criteria for a 20 percent rating under 
Diagnostic Code 5295 have not been met.  The consideration of 
pain is appropriate and conforms to the provisions of 38 
C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 
206-07 (1995).  Thus, a 10 percent rating for orthopedic 
manifestations of the Veteran's back disability is for 
application for the period prior to September 26, 2003.

The Board will now determine an appropriate rating for the 
Veteran's neurological manifestations of his service-
connected degenerative arthritis of the lumbar spine.  In the 
present case, there has been no demonstration of neurologic 
manifestations related to the lower extremities prior to 
September 26, 2003.  Thus, the Veteran is not entitled to a 
separate 10 percent rating under Diagnostic Codes 8520, 8521, 
8524, 8525 or 8526 for neurologic manifestations of the 
disability at issue.  

In sum, as instructed by the revised version of Diagnostic 
Code 5293, in effect through September 25, 2003, the Board 
has considered the chronic orthopedic and neurologic 
manifestations of the Veteran's degenerative arthritis of the 
lumbar spine.  As discussed above, there is a basis for a 
disability evaluation of 10 percent, but no higher, and there 
is no basis for a separate evaluation for neurological 
deficits.

The Board has considered other alternative diagnostic codes 
for the period prior to September 26, 2003, but as the 
medical evidence does not establish ankylosis, Diagnostic 
Codes 5286 and 5289 are not for application.  As there is no 
evidence of vertebral fracture, Diagnostic Code 5285 is not 
for application.  

In conclusion, then, based on all of the foregoing, the 
evidence supports a rating of 10 percent for the Veteran's 
degenerative arthritis of the lumbar spine, prior to 
September 26, 2003.  

Finally, the diagnostic criteria pertinent to spinal 
disabilities in general were revised effective September 26, 
2003 (as codified in relevant part at 38 C.F.R. § 4.71, 
Diagnostic Codes 5237 and 5243 (2008)).  Under these relevant 
provisions, a 10 percent rating is warranted for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 40 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5237 for 
lumbosacral strain and Diagnostic Code 5243 for 
intervertebral disc syndrome.  

In addition to evaluating intervertebral disc syndrome 
(Diagnostic Code 5243) under the general rating formula for 
diseases and injuries of the spine outlined above, it may 
also be rated on incapacitating episodes, depending on 
whichever method results in the higher evaluation when all 
service-connected disabilities are combined under 38 C.F.R. 
§ 4.25.  The rating criteria for intervertebral disc syndrome 
based on incapacitating episodes remain the same as those 
discussed previously.  For the period from September 26, 2003 
through March 2, 2008, the preponderance of the competent 
clinical evidence of record is against an evaluation in 
excess of 10 percent for the disability at issue based on 
incapacitating episodes of intervertebral disc syndrome 
because the Veteran has not experienced any incapacitating 
episodes.  Indeed, the record does not demonstrate any 
incapacitating episodes requiring bed rest by a physician and 
treatment by a physician.  

Similarly, the competent clinical evidence of record is 
against an evaluation in excess of 10 percent for the period 
prior to March 3, 2008 for the disability at issue based on 
the general rating formula for disease or injury of the 
spine, effective September 26, 2003, for Diagnostic Codes 
5237 and 5243.  Indeed, a finding of forward flexion of the 
thoracolumbar spine 60 degrees or less, or combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis, is 
required in order for the Veteran to qualify for the next-
higher 20 percent evaluation.  On VA examination in December 
2003, range of motion of the lumbosacral spine was flexion 
from 0 to 110 degrees and extension from 0 to 25 degrees, 
with rotation and lateral bending from 0 to 20 degrees.  And, 
in a May 2004 VA treatment note, range of motion of the 
lumbosacral spine was full in forward flexion, with 20 
degrees of extension, and 20 degrees of lateral bending and 
rotation, bilaterally.  Thus, applying the facts to the 
criteria set forth above, the Veteran remains entitled to no 
more than a 10 percent evaluation for his service-connected 
degenerative arthritis of the lumbar spine for the period 
from September 26, 2003, but prior to March 3, 2008, under 
the General Rating Formula for Diseases and Injuries of the 
Spine.

The Board has reviewed the competent evidence and also finds 
no support for assignment of the next-higher 20 percent 
evaluation under the law in effect prior to September 26, 
2003 for the period from September 26, 2003 through March 2, 
2008.  The law most favorable to the Veteran is for 
application when there has been a change in the law during 
the pendency of the appeal.  (However, there can be no 
application of the revised law for the period prior to the 
effective date.)  While the Veteran's VA treatment reports do 
not indicate whether he had any limitation of motion, the 
Veteran's recent December 2003 VA examination report and May 
2004 treatment note state that the Veteran had at least 110 
degrees of forward flexion, 20 degrees of extension, and 20 
degrees of side bending bilaterally. Similarly, straight leg 
raising was negative.  There was no finding of favorable or 
unfavorable ankylosis of the entire thoracolumbar spine.  The 
Board does not find that this contemplates moderate 
limitation of motion of the lumbar spine, even with 
consideration of pain, under Diagnostic Code 5292, as in 
effect prior to September 26, 2003.  Moreover, for the period 
from September 26, 2003 through March 2, 2008, there was no 
demonstration of the criteria to warrant a higher rating 
under Diagnostic Code 5293 or 5295.  

Furthermore, for the period since March 3, 2008, the 
competent clinical evidence of record is against an 
evaluation in excess of 40 percent for the disability at 
issue, based on limitation of motion under the general rating 
formula for disease or injury of the spine, as effective 
September 26, 2003, for Diagnostic Codes 5237, 5242, and 
5243.  Indeed, a finding of ankylosis of the lumbar spine is 
required in order for the Veteran to qualify for a 50 percent 
evaluation under the General Rating Formula for Disabilities 
of the Spine based on limitation of motion.  Moreover, while 
the March 2008 VA examination report indicates decreased 
range of motion, the Veteran's disability picture is not 
found to be more comparable to unfavorable ankylosis based on 
additional functional limitation of motion due to factors 
such as pain and weakness.  

The Board has reviewed the competent evidence and also finds 
no support for assignment of a higher evaluation under the 
law in effect prior to September 26, 2003 for the period from 
March 3, 2008.  The law most favorable to the Veteran is for 
application when there has been a change in the law during 
the pendency of the appeal.  While the Veteran's VA treatment 
records do not specify whether he had any limitation of 
motion, the Veteran's March 2008 VA examination report states 
that the Veteran had no worse than 10 degrees of forward 
flexion and 10 degrees extension.  There was no finding of 
favorable or unfavorable ankylosis of the entire 
thoracolumbar spine, and the Board does not find that this 
contemplates severe limitation of motion of the lumbar spine.  
Even with consideration of pain, it is not equivalent to 
ankylosis, as in effect prior to September 26, 2003.  

The Board does acknowledge consideration of additional 
functional impairment due to factors such as pain, weakness 
and fatigability.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca 
v. Brown, 8 Vet. App. 202, 206-07 (1995).  Regarding range of 
motion, the Veteran's VA examination reports indicated he had 
pain upon range of motion testing, but that there was no 
evidence of incoordination, weakness, or fatigability.  The 
Veteran has normal deep tendon reflexes bilaterally 
throughout the rating periods on appeal.  

The Board finds that the Veteran's subjective complaints have 
been contemplated in the current ratings assignment, as 
discussed above.  The overall evidence, for the period from 
September 26, 2003 through March 2, 2008 does not reveal a 
disability picture most nearly approximating a 20 percent 
evaluation even with consideration of whether there was 
additional functional impairment due to DeLuca factors.  
Likewise, the evidence, for the period from March 3, 2008 
does not reveal a disability picture most nearly 
approximating a higher evaluation, in excess of 40 percent, 
even with consideration of whether there was additional 
functional impairment due to DeLuca factors.  Thus, based on 
the analysis of those criteria set forth above, the Veteran 
remains entitled to no more than a 40 percent evaluation for 
the orthopedic manifestations of his service-connected 
degenerative arthritis of the lumbar spine, for the period 
from March 3, 2008.  

With consideration of the provisions of Note (1) of the 
General Rating Formula for Diseases and Injuries of the 
Spine, the Board notes that the neurologic manifestations of 
the disability at issue are unchanged.  The Board notes that 
there is no evidence of record for the entire rating period 
on appeal (prior to and after March 3, 2008)  which 
demonstrates that the Veteran experiences any neurologic 
symptomatology.  As discussed previously, the medical 
evidence demonstrates that the Veteran's neurologic 
evaluation at the March 3, 2008 VA examination is negative, 
and does not allow for a finding of neurologic manifestations 
of the Veteran's service-connected degenerative arthritis of 
the lumbar spine.  Thus, he is not entitled to a separate, 
compensable rating under Diagnostic Code 8520, 8521, 8524, 
8525, or 8526 for the neurologic manifestations of the 
disability at issue.

In conclusion, the evidence of record reveals orthopedic 
manifestations consistent with the 10 percent evaluation 
assigned prior to March 3, 2008, or the 40 percent rating 
assigned thereafter.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, the Board does not have to 
refer this case to the Director of Compensation and Pension 
Service for extra-schedular consideration.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).





	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a rating higher than 20 percent for residuals 
of fracture of the left distal fibula is denied.

Entitlement to a disability rating in excess of 10 percent 
for sacroiliitis of the right hip is denied.   

Entitlement to a disability rating in excess of 10 percent 
for sacroiliitis of the left hip is denied.   

Entitlement to an initial disability rating in excess of 10 
percent for degenerative arthritis of the lumbar spine, for 
the period from September 17, 2003 through March 2, 2008, is 
denied.   

Entitlement to an initial disability rating in excess of 40 
percent for degenerative arthritis of the lumbar spine, for 
the period from March 3, 2008, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


